UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7044


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERARD ONEIL WELLS, a/k/a J,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Joseph F. Anderson, Jr., Senior
District Judge. (0:08-cr-00608-JFA-2; 0:15-cv-01303-JFA)


Submitted:   November 17, 2015            Decided: November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerard Oneil Wells, Appellant Pro Se. Robert Frank Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gerard Oneil Wells seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                          The

order is not appealable unless a circuit justice or judge issues

a   certificate     of      appealability.         28    U.S.C.       § 2253(c)(1)(B)

(2012).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).

      When    the   district     court    denies    relief       on   the   merits,    a

prisoner      satisfies       this     standard         by     demonstrating       that

reasonable      jurists      would     find     that     the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on    procedural        grounds,       the     prisoner       must

demonstrate     both     that    the     dispositive         procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Wells has not made the requisite showing.                     Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,     and   dismiss      the     appeal.        We     dispense     with     oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3